       Case 2:21-cv-05131-GW Document 1 Filed 06/24/21 Page 1 of 3 Page ID #:1




1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     RICHARD M. PARK (CBN 236173)
4    Assistant United States Attorney
           Federal Building, Suite 7516AA
5          300 North Los Angeles Street
           Los Angeles, CA 90012
6          Telephone: (213) 894-3275
           Facsimile: (213) 894-7819
7          Email: richard.park@usdoj.gov
8    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
9
                           UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
     UNITED STATES OF AMERICA,              No. CV 2: 21-5131
13
                       Plaintiff,              [CR 17-776-GW]
14
                 v.                         UNITED STATES OF AMERICA’S
15                                          APPLICATION FOR ISSUANCE OF
     ANNA VISHNEVSKY,
16                                            WRIT OF CONTINUING
                       Defendant.             GARNISHMENT TO GARNISHEE
17                                            WELLS FARGO BANK, N.A.
                                              [28 U.S.C. § 3205(b)]
18
                                              AND
19
                                              CLERK’S NOTICE OF
20                                            ENFORCEMENT TO DEBTOR
                                              [28 U.S.C. § 3202(b)]
21
22
23
24
25
26
27
28
           Case 2:21-cv-05131-GW Document 1 Filed 06/24/21 Page 2 of 3 Page ID #:2




1             The United States of America, in accordance with 28 U.S.C. § 3205(b)(1), applies
2    for a Court Order issuing a writ of continuing garnishment in order to secure payment by
3    defendant Anna Vishnevsky (“Defendant”) on the criminal judgment debt entered in
4    United States v. Anna Vishnevsky, CR 17-776-GW. In connection with this request, the
5    United States also seeks the issuance of a Clerk’s Notice pursuant to
6    28 U.S.C. § 3202(b), as prepared and submitted by the United States as an attachment to
7    this application.
8             On March 6, 2020, the Court imposing the following criminal judgment debt
9    against Defendant:
10                Restitution: $2,747,071.61
11                Special assessment: $100.00
12            Defendant’s Social Security Number XXX-XX-5625. She resides in Valley
13   Village, California.
14            As of June 24, 2021, Defendant’s criminal debt balance is $2,745,295.41.
15   Demand for payment of the above-stated debt was made upon Defendant more than
16   thirty (30) days before the date of this application, and Defendant has not paid the
17   amount due.
18            Garnishee is believed to owe or will owe, money or property to Defendant, or is in
19   possession of property of Defendant, and Defendant has a substantial nonexempt interest
20   in the property. Specifically, it is believed that funds, assets, or property belonging to
21   Defendant are currently in Garnishee’s custody, control, or possession. By and through
22   this writ of continuing garnishment, the United States seeks to take the funds or property
23   from Defendant to secure payment towards the criminal judgment debt.
24   28 U.S.C. § 3205 (b)(1)(C).
25   ///
26   ///
27   ///
28
                                                   2
       Case 2:21-cv-05131-GW Document 1 Filed 06/24/21 Page 3 of 3 Page ID #:3




1
2         The name and address of Garnishee or the Garnishee’s authorized agent is:
3               Wells Fargo Bank, N.A.
                Legal Order Processing
4
                P.O. Box 29779
5               Phoenix, Arizona 85038
6    Dated: June 24, 2021                      Respectfully submitted,
7
                                               TRACY L. WILKISON
8                                              Acting United States Attorney
                                               DAVID M. HARRIS
9                                              Assistant United States Attorney
                                               Chief, Civil Division
10
11                                             /s/ Richard M. Park
                                               RICHARD M. PARK
12                                             Assistant United States Attorney
13                                             Attorneys for Plaintiff
14                                             United States of America

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
